Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Restriction Election
Acknowledgement is here made of applicant’s election of Group II, Embodiments 2-3 (Figures 2.1-3.7) in response to the requirement for restriction of September 21st, 2022. Group I, Embodiment 1 (Figures 1.1-1.7) has been withdrawn from consideration by the examiner (37 CFR 1.142(b)), as being for a nonelected design. Election was made without traverse in the reply filed on November 21st, 2022. 

Specification
Claim Statement
To conform to the requirements for the claim as set forth in 37 CFR 1.153, the claim statement must be amended as follows:
	--Claim: The ornamental design for a Lid for Packaging as shown and described. –

Claim Rejection – 35 U.S.C. 112 (a) and (b)
The claim is rejected under 35 U.S.C. 112 (a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

The claim is indefinite and non-enabling due to the following unclear parts which prevent a clear understanding of the design which applicant seeks protection for:

Scope
The scope of the claim is unclear in the absence of clear reproductions to enable an understanding of what applicant seeks protection for: as a result of the arbitrary breaks and separations in the lines shown throughout the disclosed reproductions, it is unclear if all or some of the article is meant to form part of the claim. Therefore, the insufficient disclosure prevents a clear understanding of the design which applicant seeks protection for. 

Examiner notes that the necessity for good drawings in a design patent application cannot be overemphasized. As the drawing constitutes the whole disclosure of the design, it is of utmost importance that it be so well executed both as to clarity of showing and completeness, that nothing regarding the design sought to be patented is left to conjecture. An insufficient drawing may be fatal to validity (35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph). Moreover, an insufficient drawing may have a negative effect with respect to the effective filing date of a continuing application. It is therefore recommended that applicant submit replacement drawings of a higher resolution line quality, wherein all solid and broken lines are clearly and consistently identified throughout the disclosure. See annotated reproductions below for identification of arbitrary line breaks.

    PNG
    media_image1.png
    853
    1103
    media_image1.png
    Greyscale

Unclear Parts
Note: if applicant intends for the line features of the bottom interior to be solid, the following portion of the rejection is deemed appropriate:

Reproductions 1.7 and 2.7 show line features applied within the bottom interior of the article of which the exact depth and three-dimensional configuration of these features is unclear and cannot be reconciled with any other views. It is therefore recommended that applicant amend these features to form no part of the claim by converting any solid line features (within but not including the line feature highlighted with an arrow) to broken lines. See MPEP 1503.02, subsection III. See annotated drawings below for identification unclear parts.

    PNG
    media_image2.png
    607
    1359
    media_image2.png
    Greyscale


It is further noted that the undersides of the protruding tab portions show V-shaped solid line features that are visible from the front and side views of the article. If these features are applied to a bottom interior surface that terminates at the same level as the bottom edge of the protruding tab (best shown from Reproductions 1.5 and 2.5) then they may remain in solid lines. See annotated reproductions on the next page for identification of surfaces in question.

    PNG
    media_image3.png
    905
    965
    media_image3.png
    Greyscale

If, however the surface upon which these features are applied is recessed from the bottom edge of the tab, the outer-most lines of these features (best shown from the bottom views of reproductions 1.5 and 2.5) should be converted to broken lines (see MPEP 1503.02, subsection III) and it will be understood that the surface upon which these features are applied forms no part of the claimed design (see lines highlighted with gray arrows). See annotated drawings below for identification of surfaces and lines in question. 

    PNG
    media_image4.png
    905
    965
    media_image4.png
    Greyscale

Note: If applicant chooses to amend parts of the article to form no part of the claim by converting parts to broken lines, a statement to describe these broken lines must be added to the specification, immediately following the figure descriptions and preceding the claim (see MPEP 1503.02, subsection III and 37 CFR 1.154 (b) (5)). Examiner provides the following example of a suitable statement to describe such broken line subject matter:
	--The broken lines are shown for the purpose of illustrating parts of the article that form no part of the claimed design. –


Replacement Drawings:
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”

If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 

Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or the remarks section that explains the change to the drawings. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121 (d). 

If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 

When preparing new or replacement drawings, be careful to avoid introducing new matter, 35 U.S.C. 132 and 37 CFR 1.121(f). This pertains to either: the addition to, or the removal of, any elements shown in the originally disclosed design. 

Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending
application will be considered an interview and are to be mace of record. See MPEP 713. The
examiner will not discuss the merits of the application with applicant’s representative if the
representative is not registered to practice before the USPTO. Appointment as applicant’s
representative before the International Bureau pursuant to Rule 3 of the Common Regulations
under the Hague Agreement does NOT entitle such representative to represent the applicant
before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a
patent attorney or agent registered to practice before the USPTO. Additional information
regarding interviews is set forth below.

Telephonic Interviews
A telephonic may only be conducted with an attorney or agent registered to practice before the
USPTO (‘registered practitioner’) or with a pro se applicant (an applicant who is the inventor
and who is not represented by a registered practitioner). The registered practitioner may either
be of record or not of record. To become “of record”, a power of attorney (POA) in accordance
with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to
Prosecute Applications Before the USPTO’, available at https
:/ywww.uspto.gov/‘patent,'forms/forms-patent-applications-fiied-or-after-september-
16-2012 may be used for this purpose. See MPEP 402.02(a) for further information. Interviews
may also be conducted with a registered practitioner not of record provided the registered
practitioner can show authorization to conduct an interview by completing, signing and filing an
“Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page
indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see
“When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to
communicate by telephone, it is suggested that such person email the examiner at
catherine.posthauer@uspto.gov to arrange a time and date for the telephone interview. Please include proposed days and times for the proposed call. When proposing a day/time for the
interview, please consider the examiner’s work schedule indicated in the last paragraph of this
communication. The email should also be used to determine who will initiate the telephone
call.
Email Communications
The merits of the application will not be discussed via email (or other electronic medium}
unless appropriate authorization for internet communication is filed in the application. Form
PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to
Withdraw Authorization for Internet Communications” may be used to provide such
authorization and is available at the USPTO web page indicated above. The authorization may
not be sent by email to the USPTO. For acceptable ways to submit the authorization form to the
USPTO, see “When Responding to Official USPTO Correspondence” below. See MPEP 502.03 II
for further information.

When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of
refusal, please note the following:

The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR
1.33(b). Pursuant to 37 CFR 1.33(b}(3), a reply submitted on behalf of a juristic applicant must
be signed by an attorney or agent registered to practice before the USPTO. Applicants may
submit replies to Office actions only by:
• Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers
only) https :/Awww.uspto.gov/patents-application-process/applying-online/efs-web-
guidance-and-resources
• Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
• Facsimile to the USPTO's Official Fax Number (571 -273-8300)
• Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https :/www.uspto.gov/paterits-niaintaining-pateni/responcirig-office-actlons 

Conclusion
The claim stands rejected under 35 U.S.C. 112 (a) and (b).
The references are cited as pertinent prior art. Applicant may view and obtain copies of the cited references by visiting http://www.uspto.gov/patft/index.html and pressing the “Patent Number Search” button. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catherine Posthauer whose telephone number is 571-270-0233. The examiner can normally be reached on Monday – Friday 8:30-5:00 EST. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Goodman can be reached on 571-272-4734. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CATHERINE S POSTHAUER/Primary Examiner of Art Unit 2919